Citation Nr: 1046536	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), prior to September 13, 
2006.

2.  Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, from September 13, 2006.

3.  Entitlement to a compensable evaluation for healed shell 
fragment wound scars of the feet, legs, left hand, right arm, 
left buttock and right shoulder, prior to September 13, 2006.

4.  Entitlement to a compensable evaluation for scars, residuals 
of shell fragment wounds of the right shoulder, left hand, left 
elbow, left buttock and right calf, from September 13, 2006.

5.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right buttock, from 
August 22, 2002.

6.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the left lateral plantar 
foot, from September 13, 2006.

7.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right dorsal foot, from 
September 13, 2006.

8.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the left posterior thigh, 
from September 13, 2006.

9.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right posterior thigh, 
from September 13, 2006.

10.  Entitlement to a rating in excess of 10 percent for scar, 
residual of a shell fragment wound of the right elbow, from 
September 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. H.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned a 30 percent evaluation for it, effective August 22, 
2002.  In addition, the RO denied the Veteran's claim for an 
increased rating for scars, residuals of shell fragment wounds of 
the feet, legs, left hand, right arm, buttocks and right 
shoulder.  The Veteran continued to disagree with the ratings 
assigned for PTSD and for his service-connected shell fragment 
wound scars.  

This case was previously before the Board in February 2006, at 
which time it was remanded for additional development of the 
record.  Based on the receipt of additional evidence, including 
the reports of Department of Veterans Affairs (VA) examinations, 
the RO, in a November 2006 rating action assigned a 70 percent 
evaluation for PTSD.  In addition, the RO assigned separate 10 
percent evaluations for the scars of each foot, each thigh, the 
right elbow and right buttock.  The 70 percent rating for PTSD, 
and the 10 percent evaluation for the scars were all effective 
September 13, 2006, the date of a VA examination on which the 
higher rating was based.  The RO also continued the 
noncompensable evaluations for scars, residuals of shell fragment 
wounds of the right shoulder, left hand, and right calf.  The 
Board notes that the November 2006 rating decision omitted the 
left buttock from the noncompensable evaluation for the scars.  
Since service connection was initially granted for shell fragment 
wound scars to include the buttocks, and a 10 percent evaluation 
is now in effect for the scar of the right buttock, the Board 
deems it appropriate to include the left buttock to the scars 
evaluated as noncompensable.  

The Board also notes that the November 2006 rating decision 
essentially granted service connection for shell fragment wound 
scar of the left elbow, and incorporated it into the 
noncompensable evaluation assigned for the scars of the right 
shoulder, left hand and right calf.  

In May 2007, the Board assigned a 10 percent evaluation for scar, 
residual of a shell fragment wound of the right buttock, 
effective August 22, 2002.  All other claims were denied.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated July 
15, 2008, granted a Joint Motion for Partial Remand (Joint 
Motion).  The Joint Motion directed that the Board consider 
whether the Veteran had raised an informal claim for a total 
rating based on individual unemployability due to service-
connected disability and, if so, to adjudicate the claim.  In 
addition, with respect to the claim for an increased rating for 
scars, the Joint Motion directed that the Board consider whether 
a separate compensable evaluation was warranted for muscle 
injury.  In September 2008, the Board remanded the claim for 
additional development of the record, in accordance with the 
Joint Motion.  The case is again before the Board for appellate 
consideration.

By rating action dated March 2010, the RO granted the Veteran's 
claim for a total rating based on unemployability.


FINDINGS OF FACT

1.  Prior to September 13, 2006, the Veteran's PTSD was 
manifested by symptoms such as nightmares, irritability and 
flashbacks, with a Global Assessment of Functioning (GAF) score 
of 65.  

2.  From September 13, 2006, the Veteran's PTSD is manifested by 
symptoms including increased social isolation, depression, and 
severe difficulty working around others with a GAF score of 50. 

3.  Prior to September 13, 2006, there was no pain, tenderness, 
functional loss or instability of the scars of the feet, legs, 
left hand, right arm, left buttock and right shoulder.

4.  From September 13, 2006, there was no instability or pain of 
the scars of the right shoulder, left hand, left elbow, left 
buttock and right calf.

5.  The scar of the right buttock is manifested by tissue loss.

6.  From September 13, 2006, the Veteran's left foot scar is 
depressed and unstable, with evidence of tissue loss.  

7.  From September 13, 2006, the evidence reflects the right foot 
scar is manifested by tissue loss.

8.  From September 13, 2006, the evidence reflects the scar of 
the left posterior thigh is manifested by tissue loss.

9.  From September 13, 2006, the evidence reflects the scar of 
the right posterior thigh is manifested by tissue loss.

10.  From September 13, 2006, the evidence reflects the Veteran's 
right elbow scar is manifested by tissue loss.

11.  The Veteran has no more than mild incomplete paralysis of 
the right ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD, prior to September 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD from September 13, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

3.  The criteria for a compensable evaluation prior to September 
13, 2006, for scars, residuals of shell fragment wounds of the 
feet, legs, left hand, right arm, left buttock and right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002 & 
2008), 7802 (2008).

4.  The criteria for a compensable evaluation from September 13, 
2006, for scars, residuals of shell fragment wounds of the right 
shoulder, left hand, left elbow, left buttock and right calf have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).

5.  The criteria for a rating in excess of 10 percent evaluation 
from August 22, 2002, for scar, residual of a shell fragment 
wound of the right buttock, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002 &2008), 7802 (2008).

6.  The criteria for a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the left foot, from 
September 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2008).

7.  The criteria for a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the right foot, from 
September 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2008)

8.  The criteria for a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the left posterior thigh, 
from September 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2008).

9.  The criteria for a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the right posterior thigh, 
from September 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2008).

10.  The criteria for a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the right elbow, from 
September 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2008).

11.  The criteria for a 10 percent evaluation for impairment of 
the ulnar nerve have been met.  38 U.S.C.A. §§ 1155, 5107 West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a September 2002 letter, issued prior to the 
rating decision on appeal, and in May 2004, February 2006 and 
October 2008 letters, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for an increased rating, to include what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The October 
2008 letter informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability and 
the effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  This letter also advised the Veteran how the VA 
assigns an effective date.  The case was last adjudicated in 
April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, private and VA medical records, VA examination reports, 
and hearing testimony.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Similarly, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

      I.  PTSD 

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 50 percent 
evaluation is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  A 30 percent evidence is 
warranted if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2010).

One factor which may be considered is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); 
see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A score of 51 to 60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms and serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep job), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an inability 
to function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 11 to 20 indicates that 
there is some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently violent; 
manic excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  See DSM-
IV.  The Board is cognizant that a GAF score is not determinative 
by itself.

The initial issue is whether a rating in excess of 30 percent is 
warranted for PTSD, prior to September 13, 2006.  The evidence 
supporting the Veteran's claim includes his complaints, 
particularly as reported on the VA psychiatric examination in 
October 2002.  The Board observes that he asserted that he had 
nightmares several times a week and that he was very violent when 
he woke up.  He claims he avoided people, did not socialize, was 
very angry and irritable, and that he had frequent flashbacks.  
The mental status evaluation demonstrated that the Veteran was 
reportedly irritable.  He had some lability and tearfulness when 
describing activities from the war.  

The evidence against the Veteran's claim consists of the findings 
on the October 2002 VA psychiatric examination.  In this regard, 
the Board points out that he grooming was good, he sat 
appropriately and had 100 percent eye contact.  He denied audio 
and visual hallucinations.  His thought processes were logical, 
goal-oriented and intact.  His thought content was appropriate.  
His impulse control was intact, as was his judgment.  His insight 
was fair.  The Veteran was alert and oriented.  His 
concentration, registration, short-term memory and abstract 
interpretation were all intact.  He denied suicidal or homicidal 
ideation.  The examiner assigned a GAF score of 65 and concluded 
that the Veteran's PTSD was mild.  

The Veteran's representative points out that the examination 
demonstrates the Veteran had thoughts of death, and argues this 
reflects suicidal ideation.  This is simply not true.  The 
Veteran specifically related such thoughts about when he was 
going to die, but specifically denied suicidal ideation when 
questioned by the examiner.  The representative also claims the 
fact the Veteran was violent upon awakening shows he had impaired 
impulse control.  The examination findings, however, specifically 
note the Veteran's impulse control was intact.  Thus, the 
allegations are not supported by the clinical record.  

The examination findings do not disclose that the Veteran 
experienced any panic attacks, impaired thinking, memory 
impairment or other findings that would warrant a rating in 
excess of 30 percent prior to September 13, 2006.   Despite being 
requested on two occasions by the VA to furnish information 
concerning any treatment he had received for PTSD, the Veteran 
failed to indicate any such records existed, or that he was 
receiving treatment for PTSD.  The VA examiner assigned a GAF 
score of 65 and assessed his PTSD as mild.  While the Veteran 
reports that he does not socialize, an evaluation may not be 
assigned solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010).

The findings and conclusions noted on the October 2002 
examination are adequately addressed by the 30 percent evaluation 
assigned.  The Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of his PTSD.  The Board finds, 
accordingly, that the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for PTSD, prior to 
September 13, 2006.

As noted above, based on the findings of the September 13, 2006 
VA psychiatric examination, the RO assigned a 70 percent 
evaluation for PTSD.  The issue still remains whether a higher 
rating is warranted from that date.  The evidence supporting the 
Veteran's claim includes some findings on the September 2006 VA 
and January 2010 VA examinations.  

The September 2006 examination reflects that the Veteran 
described having suicidal ideation, most recently several months 
prior to the September 2006 examination.  The examiner reviewed 
the claims folder and commented that the Veteran's PTSD had 
increased in severity.  He noted the Veteran had a stronger 
tendency to isolate and to be irritable and angry.  He also 
indicated that the Veteran was more depressed.  The examination 
report also shows that, since 1998, the Veteran had been working 
with his father-in-law on a farm.  He described it as an all day 
job, requiring a good deal of effort and energy.  He did not get 
paid, but was given a place to live and transportation.  The 
Veteran related that he had been having considerable difficulty 
doing the job.  

The mental status evaluation revealed that the Veteran's short-
term memory was poor and that he had only partial eye contact 
during the session.  It was further reported that the Veteran had 
intrusive thoughts and unpleasant moods during the day that 
interfered with his ability to concentrate on whatever task he 
was doing and that, consequently, he often did not do things 
properly.  The diagnosis was PTSD, with high levels of 
irritability and anger.  The examiner assigned a GAF score of 50.  
He stated that the Veteran would have severe difficulty working 
around other people because of his very high level of PTSD 
related irritability and anger.  He concluded that the Veteran's 
PTSD produced a near severe level of dysfunction in his work 
capacity, and a considerable level of social dysfunction.  

The September 2006 psychiatric examination also discloses the 
Veteran was casually, but appropriately dressed and he was fully 
oriented.  There was no evidence of a thought disorder, and the 
Veteran had no hallucinations or delusions.  On cognitive 
functioning testing, the Veteran displayed an acceptable level of 
verbal analysis skills and a good level of verbal abstracting 
skills.  The Board acknowledges that the GAF score of 50 reflects 
a worsening of his symptoms, and this was acknowledged by the 
fact his disability rating was increased to 70 percent.  The 
Board observes that a GAF score ranging from 41 to 50 is defined 
as "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  See Richard, 9 Vet. App. 
266.

Although it is clear that there has been some deterioration in 
the Veteran's PTSD since the October 2002 examination, the record 
fails to demonstrate that a 100 percent evaluation is warranted.  
The September 2006 VA psychiatric examination showed no evidence 
of thought disorder or hallucinations.  The Veteran was able to 
perform activities of daily living.  

Similarly, the findings recorded on the January 2010 VA 
psychiatric examination fail to establish that a rating in excess 
of 70 percent is warranted.  The Veteran described having 
recurrent nightmares of Vietnam combat experiences two to three 
times a week.  He stated he tried to avoid people because he 
could not be around them for long and was afraid of losing his 
temper.  He related he had left his wife of 20 years about one 
year earlier as he was afraid he would become violent and hurt 
her.  The mental status evaluation revealed that while he 
reported he had to make himself bathe every seven to ten days, 
his personal hygiene appeared fair, and he was appropriately 
dressed.  There is no indication of an inability to maintain 
minimum personal hygiene.  He was fully oriented and displayed no 
signs of a thought disorder.  He denied hallucinations and 
delusions.  He did have some problems with memory.  There was no 
inappropriate behavior.  The diagnoses were PTSD and alcohol 
dependence.  The examiner assigned a Global Assessment of 
Functioning score of 50.  She noted the Veteran continued to have 
symptoms of PTSD, including intrusive thoughts and recurrent 
nightmares.  He was also detached from others.  She concluded the 
Veteran had severe social and occupational impairment.

The fact remains that the Veteran does not show sufficient 
symptomatology necessary to assign a 100 percent evaluation.  
Although he bathes once every 7 to 10 days, his hygiene was fair 
on the examination, and neglect of personal appearance or hygiene 
is contemplated in the criteria for the 70 percent rating.  
Likewise, impaired impulse control is contemplated in the 70 
percent rating assigned.  He has reported measures he takes to 
avoid situations where he fears he will hurt others.  However, 
there is no indication he is a persistent danger to himself or 
others, and the GAF score of 50 assigned supports this 
conclusion.  In this regard, a GAF score of 20 or less reflects 
such a danger, and the Veteran's score has been well above that.  
Moreover, while short term memory impairment has been noted, he 
was not shown to be disoriented nor was he shown to have 
significant memory loss of close relatives, his own name, or his 
occupation.  Indeed, he was able to provide such information on 
his 2006 and 2010 examination.  Thus, a schedular 100 percent 
evaluation is not warranted.  The Board notes the Veteran is 
already in receipt of a total rating based on individual 
unemployability.

The Board finds the examination findings are of greater probative 
value than the Veteran's allegations regarding the severity of 
PTSD.  The Board concludes that the preponderance of the evidence 
is against the claim for a rating in excess of 70 percent, from 
September 13, 2006.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

      II.  Scars

During the course of this appeal, VA issued new regulations for 
the evaluation of skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Accordingly, the 
Board will review both the rating criteria in effect prior to 
August 30, 2002 and the criteria which became effective on that 
date to determine the proper evaluation for the Veteran's scars.  
However, the amended rating criteria can be applied only for 
periods from and after the effective date of that regulatory 
change.  See VAOPGCPREC 3-00.

Under 38 C.F.R. § 4.118 as in effect prior to August 30, 2002, a 
10 percent rating will be assigned for scars, superficial, poorly 
nourished, with repeated ulceration.  Diagnostic Code 7803.  A 10 
percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804.  

Scars may be rated on limitation on function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to 
August 30, 2002).

Under the rating criteria that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an area 
or areas exceeding 144 square (sq.) inches (929 sq. centimeters 
(cm.)) are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008). Note (1) states that a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) states that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with § 4.25 of this part.  Id.

The revised criteria also provide a 10 percent evaluation for 
superficial, unstable scars, which warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
Note (1) for this diagnostic code defines an unstable scar as one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Id.

The revised rating criteria further state that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under Diagnostic Code 7801, for scars other than head, face, or 
neck, the criteria for a 10 percent rating are deep scars or 
scars that cause limited motion and involve an area or areas 
exceeding 6 square inches (39 sq. cm.).  The criteria for the 
next higher rating, 20 percent rating, are deep scars or scars 
that cause limited motion and involve an area or areas exceeding 
12 square inches (77 sq. cm.)  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2008).

The Board notes that the criteria for rating scars were further 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805).  However, because the Veteran's claim was filed 
before October 28, 2008, the claim will only be evaluated under 
the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 
("This amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008").

The service treatment records disclose the Veteran sustained 
multiple shrapnel wounds when struck by a fragment from an enemy 
land mine in January 1970.  He was evacuated and wounds of all 
extremities were noted.  All wounds were debrided.  There were no 
fractures or obvious neurovascular injuries.  There was no 
evidence of gross suppuration.  It was also indicated all 
shrapnel wounds were closed, with the exception of the wound of 
the right buttock, which was debrided only.  The diagnosis was 
multiple shrapnel wounds, penetrating, of all extremities and 
buttocks.  

As noted above, a noncompensable evaluation had been in effect 
for shell fragment wound scars of the feet, legs, left hand, 
right arm, buttocks and right shoulder.  The A November 2006 
rating decision assigned separate 10 percent ratings for various 
scars, but left the noncompensable evaluation in effect for scars 
of the right shoulder, left hand, left elbow, left buttock and 
right calf.  

The Board points out that the measurements of the scars have been 
set forth on the VA examinations in October 2002 and September 
2006.  The total area involved is substantially less than 929 
square centimeters.  The Board also notes that while the Veteran 
alleged at the time of the January 2010 VA examination that he 
had suffered through and-through wounds, the examiner 
specifically concluded, based on a review of the record, that 
there was no evidence of that type of wound.  

A.  Scars of the feet, legs, left hand, right arm, left buttock 
and right shoulder, prior to September 13, 2006

The October 2002 VA examination revealed numerous scars.  The 
examiner set forth the measurements of the scars of the right 
calf, posterior thighs, each foot, the left hand, right arm (over 
both the triceps and biceps areas), the right buttock and right 
scapular area.  It was noted that the scars had no keloid 
formation, were not infected and that there was no adherence.  In 
addition, the examiner indicated that the Veteran moved all 
extremities normally.  It is noted that no scar of the left 
buttock was depicted.  The right calf scar was 8 centimeters (cm) 
by 1/2 cm; posterior thigh 8 cm by 1 cm; medial thigh 13 cm by 1/2 cm 
and 1 cm by1 cm; left posterior thigh 12 cm by 1 cm; left foot 
lateral aspect 3 cm by 1/4 cm; right lateral foot 2 cm by 1/4 cm; 
left hand 2 cm by 1/4 cm and 1 cm by 1/4 cm; right arm 5 cm by 1/2 cm 
and 8 cm by 1/2 cm; right buttocks 5 cm by 1/2 cm; and right scapular 
area 5 cm by 1/2 cm.

The examination findings show no indication of pain, tenderness 
or ulceration.  There is no clinical evidence of any tissue loss.  

The only evidence supporting the Veteran's claim includes his 
statements.  During his hearing he testified as to pain and 
cramping in his legs.  The Board concludes, however, that the 
medical findings on examination regarding his scars are of 
greater probative value than the Veteran's allegations regarding 
the severity of his scars.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for shell fragment wound scars of the 
feet, legs, left hand, right arm, left buttock and right 
shoulder, prior to September 13, 2006.  

B.  Scars of the right shoulder, left hand, left elbow, left 
buttock and right calf, from September 13, 2006

The only medical evidence pertaining to the Veteran's scars of 
the right shoulder, left hand, left elbow, left buttock and right 
calf is contained in the VA examination reports.  The September 
2006 examination demonstrated no adherence to the underlying 
tissue of these scars.  The scars were also all stable.  It was 
also reported that there were no areas of induration or 
inflexibility of the skin in the areas of the scars.  It is also 
significant to point out that there was no functional limitation 
of motion or other limitation of function caused by the scars in 
either a muscle group or joint.  In addition, the scars were not 
disfiguring.  Measurements similar to those listed above were 
recorded, but the slight variations from the prior examination do 
not reflect findings anywhere close to 929 square centimeters for 
superficial scars.  None of these scars were identified by the 
examiner as having underlying tissue loss.

The Board acknowledges that the examination indicated that the 
scars were slightly hypopigmented.  This finding, in and of 
itself, does not support a compensable rating for the scars.  The 
only other evidence supporting the Veteran's claim consists of 
his statements.  In view of the areas affected, and in the 
absence of instability or pain of the scars, the Board concludes 
that the medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity of 
his scars.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for a compensable evaluation 
for scars of the right shoulder, left hand, left elbow, left 
buttock and right calf, from September 13, 2006.

C.  Right buttock

As noted above, service connection was initially granted for scar 
of both buttocks.  In its May 2007 determination, the Board 
assigned a separate 10 percent evaluation for the right buttock 
scar effective August 22, 2002 based on the fact the October 2002 
VA examination revealed the presence of loss of underlying tissue 
of this scar.  

The September 2006 VA examination revealed that there was no 
functional loss due to weakness or fatigability of the muscles.  
The Board concludes that these medical findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his right buttock scar.  Accordingly, the Board finds 
that a rating in excess of 10 percent for the right buttock scar 
is not warranted.


D.  Scars of the left foot, right foot, left posterior thigh, 
right posterior thigh, and right elbow 

The 10 percent rating that is in effect for each of these scars 
is the maximum assignable under Diagnostic Codes 7802, 7803, or 
7804.  The Board notes that on the September 2006 VA examination, 
all but the right foot scars were depressed with mild underlying 
soft tissue loss.  In addition, the left foot scar was unstable 
at times, with evidence of prior skin breakdown.  All of these 
scars were painful to palpation. There is no indication that any 
of these scars has resulted in limitation of motion or other 
functional limitation.  Moreover, none of the scars in the same 
body area exceed 39 sq. cm when the area of the scars is 
combined.  In this regard, the scars measured: right elbow 5 cm 
by .5 cm; right buttock 6 cm by 1 cm; right posterior thigh 8.5 
cm by 2 cm; left foot scar 2 cm by 1 millimeter (mm); left 
posterior thigh 8 cm by 2 cm; and right foot scar 2 cm by 1 mm.  
Thus, a rating under Diagnostic Code 7801 (2008) is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) 
(Scars in widely separated areas, as on two or more extremities 
or on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 4.25).  

The Board acknowledges that the September 2006 VA examination 
showed that the Veteran apparently experiences a cramping 
sensation in the posterior thighs at night that was associated 
with the shrapnel wounds.  Similar complaints were recorded on 
the January 2010 VA examination.  A 10 percent evaluation may be 
assigned for severe to complete paralysis of the external 
cutaneous nerve of the thigh.  When mild or moderate, a 
noncompensable may be assigned.  38 C.F.R. § 4.124a, Diagnostic 
Code 8529 (2010).  In this case, the cramping sensation is not 
productive of more than mild disability and, accordingly, a 
separate 10 percent rating is not warranted.  

E.  Other considerations

The Board was directed to consider whether the Veteran was 
entitled to a separate compensable evaluation for the scars based 
on muscle injury.  Accordingly, the Veteran was afforded a VA 
examination of the muscles in January 2010.  He asserted that 
several of the scars are tender to palpation, and that both feet 
ache on the lateral edges near the scars.  Similar complaints 
were reported on the September 2006 VA examination.  At that 
time, there was no limitation of motion of any joint or any 
functional loss due to weakness or fatigability of muscles or 
joints.  

On the January 2010 examination, the Veteran also described 
numbness and tingling that radiated from the shrapnel in the 
upper arm just proximal to the medial right elbow to his finger 
tips.  He reported aching pain in the legs with prolonged 
standing and fatigue of the lower extremities.  

The January 2010 examination shows the Veteran denied any loss of 
strength or weakness of any muscle group.  The examiner indicated 
that the dimensions and descriptions of the scars previously in 
the record had not changed.  She noted there were no scars 
consistent with a through and through wound resulting in muscle 
injury.  There were no adhesions, tendon damage or bone or joint 
damage.  The Veteran had 5/5 muscle strength in both the upper 
and lower extremities.  No muscle herniation was present, and the 
Veteran had normal range of motion of the joints with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  The examiner noted that there was no evidence of 
any muscle injury associated with any of the scars.  She 
explained there was normal muscle tone and muscle mass.  She 
added there was no evidence of atrophy, muscle strength was 5/5, 
and the Veteran was able to move all the joints throughout their 
normal ranges of motion.  

Under 38 C.F.R. § 4.56 (2010), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  The examinations of record fail to 
provide any support for the existence of a current muscle 
disability.  While the Board acknowledges the Veteran sustained 
penetrating wounds, and apparently has retained foreign bodies in 
each thigh and the right upper arm, the fact remains that no 
muscle injury has been documented and the current examination 
reflects no muscle impairment.  Thus, a separate evaluation for 
any such injury is not warranted under 38 C.F.R. § 4.73.

The Board notes the January 2010 VA examination reveals the 
Veteran reported he has numbness and tingling that radiated from 
the shrapnel in the upper arm just proximal to the medial right 
elbow to the finger tips.  

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent rating for either the major or 
minor extremity.  A 30 percent evaluation may be assigned for the 
major extremity and a 20 percent for the minor extremity when 
moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  The term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree. The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  Id.

During the January 2010 examination, a neurologic evaluation 
revealed 2+ in the upper and lower extremity reflexes.  A sensory 
examination was intact to light touch and temperature.  The 
examiner noted that if the shrapnel in the right upper arm is 
palpated, the Veteran described a tingling sensation that 
radiated from the shrapnel down the medial right arm to the 
wrist.  The examiner concluded that the retained shrapnel in the 
right upper arm produced intermittent nerve irritation of the 
superficial branches of the ulnar nerve and this was more likely 
than not related to the shrapnel wounds incurred in service.  
Based on these findings, the Board concludes that a separate 10 
percent evaluation is warranted for mild impairment of the ulnar 
nerve.  The record fails to demonstrate that the symptoms are 
moderate and, accordingly, there is no basis on which a higher 
rating may be assigned.  

The record also discloses the Veteran underwent repair of an 
arteriovenous fistula of the left superficial artery at a private 
facility in June 2000.  However, on the January 2010 VA 
examination, the examiner noted there were no residual findings 
status post the fistula repair.  In the absence of any residuals, 
a compensable evaluation is not warranted for the arteriovenous 
fistula.  See 38 C.F.R. § 4.104, Diagnostic Code 7113 (2010)

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of 
the benefit of the doubt doctrine.  However, except as noted 
above, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

ORDER

An initial evaluation in excess of 30 percent for PTSD, prior to 
September 13, 2006, is denied.

An initial evaluation in excess of 70 percent for PTSD, from 
September 13, 2006, is denied. 

A compensable evaluation for shell fragment wound scars of the 
feet, legs, left hand, right arm, left buttock and right 
shoulder, prior to September 13, 2006, is denied.

A compensable evaluation for scars, residuals of shell fragment 
wounds of the right shoulder, left hand, left elbow, left buttock 
and right calf, from September 13, 2006, is denied.

An increased rating for scar, residual of a shell fragment wound 
of the right buttock from August 22, 2002, is denied. 

An increased rating from September 13, 2006, for scar, residual 
of a shell fragment wound of the left lateral plantar foot, is 
denied.

An increased rating from September 13, 2006, for scar, residual 
of a shell fragment wound of the right dorsal foot, is denied.

An increased rating from September 13, 2006, for scar, residuals 
of a shell fragment wound of the left posterior thigh, is denied.

An increased rating from September 13, 2006, for scar, residuals 
of a shell fragment wound of the right posterior thigh, is 
denied.

An increased rating from September 13, 2006, for scar, residuals 
of a shell fragment wound of the right elbow, is denied.

A separate 10 percent evaluation for right ulnar nerve impairment 
is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


